Order, Supreme Court, New York County, entered April 3, 1979, denying defendant’s motion to dismiss the fourth cause of action in the complaint, is unanimously reversed to the extent appealed from, on the law, with costs to appellant, and the motion is granted and the fourth cause of action in the complaint is dismissed pursuant to CPLR 3211 (subd [a], par 7) for failure to state a cause of action, without prejudice to an application at Special Term, within 20 days after service of a copy of the order hereon, for leave to serve an amended complaint embodying an amended fourth cause of action, on evidentiary papers which shall satisfy the court that plaintiff has good cause to support the ground of action. The allegation that plaintiff was discriminated against and paid amounts not commensurate with other employees is not sufficient in the absence of some allegation showing that the "discrimination” was illegal. As to repleading, CPLR 3211 (subd [e]) provides: "leave to plead again shall not be granted unless the court is satisfied that the opposing party has good ground to support his cause of action”. (See Metro Envelope Corp. v Westvaco, 72 AD2d 502). Concur&emdash;Birns, J. P., Fein, Lane, Markewich and Silverman, JJ.